UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):February 12, 2013 WFRBS Commercial Mortgage Trust 2013-C11 (Exact name of issuing entity) RBS Commercial Funding Inc. (Exact name of registrant as specified in its charter) Wells Fargo Bank, National Association The Royal Bank of Scotland plc RBS Financial Products Inc. Basis Real Estate Capital II, LLC Liberty Island Group I LLC C-III Commercial Mortgage LLC (Exact names of sponsors as specified in their charters) Delaware
